Citation Nr: 1604418	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-19 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability prior to January 2, 2008.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to January 2, 2008, will be addressed in the remand portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's diabetes mellitus, type II, required treatment with an oral hypoglycemic agent and a restricted diet, but not regulation of his activities.

2.  The Veteran's erectile dysfunction was not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115(b), 4.119, Diagnostic Codes 7522, 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the October 2007 rating decision granted the Veteran's claim for service connection for diabetes mellitus, type II, with erectile dysfunction, this claim is now substantiated.  His filing of a notice of disagreements does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in September 2007, April 2008, and March 2015.  The VA examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, all of which allow for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The evidence of record documents that the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, in April 2007.  However, the RO subsequently determined that the Veteran's date of claim was October 30, 2006.  Consequently, after service connection for diabetes mellitus, type II, was granted in the October 2007 rating decision, the RO amended the assigned effective date for the initial 20 percent rating to be October 30, 2006.  The Veteran perfected an appeal of the October 2007 rating decision, seeking a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Throughout the pendency of this appeal, the Veteran's service-connected diabetes mellitus, type II, has been assigned a 20 rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

According to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.   A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities," and is tied to control of blood sugar, not to physical capacity.  Id.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Also, medical evidence is required to show that occupational and recreational activities have been restricted.  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The evidence of record demonstrates that the Veteran's diabetes mellitus, type II, was first diagnosed sometime in 2002.

In September 2007, the Veteran underwent a VA examination, in pertinent part, to ascertain the severity of his diabetes mellitus, type II.  The Veteran denied episodes of hypoglycemic or ketoacidotic reactions, and further denied being hospitalized for diabetes mellitus, type II.  With respect to treatment, the examiner stated that the Veteran needed to follow a specific diet (low-calorie, low-carbohydrate, high-fiber) and was prescribed Glyburide, which he took twice per day.  The Veteran denied a restriction of his activities, with regard to both occupational and recreational activities, due to his diabetes mellitus, type II.  He did not experience symptoms of skin rash, fatigue, loss of strength, or blurring of vision, but experienced "difficulties" with erectile dysfunction for the past two to three years.

According to a January 2008 VA treatment report, the Veteran's Glyburide prescription was increased.  A February 13, 2008 VA treatment report showed that the Veteran was started on insulin and was directed to continue with his prescribed Metformin.

In a February 2008 letter, the Veteran asserted that he was prescribed insulin to treat his diabetes mellitus, type II, as of February 13, 2008.  He also stated that he was taking six prescriptions and was on a restricted diet to treat his diabetes mellitus, type II.  The Veteran stated that his right and left lower extremity neuropathy associated with his diabetes mellitus, type II, was limiting his activities.

A February 2008 VA treatment report showed that the Veteran experienced hyperglycemia, for which he was prescribed Glipizide (replacing Glyburide).  The Veteran agreed to begin Metformin to treat his diabetes mellitus, type II.

A May 2008 VA vascular consultation report described the Veteran's diabetes mellitus, type II, as "insulin dependent."

According to a June 2008 letter, the Veteran asserted that, at the time his initial 20 percent rating was assigned to his service-connected diabetes mellitus, type II, he was only taking an oral medication.  Since that time, the Veteran stated that he was placed on a restricted diet and began daily insulin injections.  He stated that he believed that these additional treatments may warrant an increased rating.

A September 2008 optometry consultation report showed that the Veteran's diabetes mellitus, type II, had been present for 5 years, and that he had been prescribed insulin.

August and December 2008 VA treatment reports showed that the Veteran's diabetes mellitus, type II was not under ideal control, but there had been improvement.  The Veteran's treatment regimen was not altered.

In February 2009, the Veteran underwent a VA examination primarily to assess the etiological relationship between his diabetes mellitus, type II, and any present peripheral neuropathy.  During the examination, the Veteran denied hospitalizations or "frequency of ketoacidosis or hypoglycemic reactions."  The Veteran endorsed following a restricted diet, but denied any restriction of activities due to his diabetes mellitus, type II.  The Veteran reported his prescribed medications and stated that he appeared for medical check-ups for diabetes mellitus, type II, every four months.

A January 2014 VA treatment report demonstrated that the Veteran continued to require insulin to treat his diabetes mellitus, type II.  

According to VA treatment reports dated between March and June 2014, the Veteran was deemed non-adherent to his prescribed diet because he "liked to snack."  The examiners indicated that the Veteran had not experienced any hypo\hyper glycemic reactions.

In March 2015, the Veteran underwent a VA examination to ascertain the severity of his service-connected diabetes mellitus, type II.  The examiner indicated that the Veteran's relevant medical history, in regards to treatment, involved a restricted diet and a prescribed oral hypoglycemic agent(s).  The examiner specifically determined that a regulation of the Veteran's activities was not an aspect of managing his diabetes mellitus, type II.  The examiner then indicated the Veteran was treated for diabetic episodes of ketoacidosis and hyperglycemia fewer than two times per month, and that he did not require any hospitalizations over the previous 12 months.  The examiner determined that the Veteran did not experience progressive, unintentional weight loss or loss of strength attributable to his diabetes mellitus, type II.

As discussed above, throughout the pendency of this appeal, the Veteran's service-connected diabetes mellitus, type II, has been assigned an initial 20 percent rating.  In order for a higher initial rating to warranted, the evidence must demonstrate that the Veteran's diabetes mellitus, type II, requires a regulation of his activities, as that phrase is defined by the regulations.  Beyond the Veteran's assertion, the evidence of record does not demonstrate this.  Moreover, each of the three VA examiners specifically determined that the Veteran's diabetes mellitus, type II, did not require regulation of his activities.

To the extent that the Veteran asserts that his service-connected diabetes mellitus, type II, requires a regulation of his activities, the Board finds that the matter of such determinations are more suited to the realm of medical, rather than lay expertise.  A determination as to the precise treatment needed for diabetes mellitus, type II, is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this case.

As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected diabetes mellitus, type II, does not require the regulation of his activities for any distinct period during the pendency of this appeal.  As such, the Board finds an initial rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, compensable complications of diabetes mellitus, type II, are evaluated separately unless they are part of the criteria used to support a total evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are considered part of the diabetic process.  Id.  During the pendency of this appeal, separate compensable ratings have been assigned to the following disabilities associated with the Veteran's diabetes mellitus, type II:  bilateral cataracts with visual field defect and cortical lens opacities; lower right extremity peripheral vascular disease; lower left extremity peripheral vascular disease; right lower extremity peripheral neuropathy; left lower extremity peripheral neuropathy; peripheral neuropathy of the sciatic nerve, right lower extremity; peripheral neuropathy of the sciatic nerve, left lower extremity; peripheral neuropathy of the femoral nerve, right lower extremity; and peripheral neuropathy of the femoral nerve, left lower extremity.  The Veteran has not perfected appeals as to the already assigned compensable ratings for these disabilities and, thus, claims for such will not be considered herein.  The only noncompensable disability associated with the Veteran's service-connected diabetes mellitus, type II, is erectile dysfunction (beyond the already assigned special monthly compensation the Veteran receives for erectile dysfunction).  Consequently, the Board will address whether a compensable rating is warranted for any distinct period during the pendency of this appeal for the Veteran's erectile dysfunction.

A February 2008 VA treatment report showed that the Veteran endorsed partial erectile dysfunction "for years," but that it started shortly after the onset of his diabetes mellitus, type II.  

In April 2008, the Veteran underwent a VA examination to ascertain the severity of his erectile dysfunction.  During the examination, the Veteran reported that he experienced a "very active" sex life prior to the onset of his diabetes mellitus, type II.  Since the onset and since taking a variety of prescribed medications, he stated that he was unable to maintain an erection for vaginal penetration, and has not had intercourse since sometime in 2006.   A clinical evaluation revealed that the Veteran's genitalia were normal, except for a large hydrocele associated with his right testicle.  The examiner found no testicular atrophy.

June and August 2008 VA treatment reports demonstrated partial erectile dysfunction.  August 2008 assessments did not reveal penis deformity.  A contemporaneous ultrasound was administered to assess the Veteran's right spermatocele.  The Veteran denied engaging in sexual intercourse "in years."

According to a September 2008 VA urology consultation report, the Veteran's penis was normal, as was his left testicle.  The Veteran's right testicle was also normal, with the exception of a spermatocele.

VA treatment reports dated from November 2012 to July 2014 included an ongoing diagnosis of erectile dysfunction.  These treatment reports did not demonstrate that the Veteran's erectile dysfunction was manifested by penile deformity.

In March 2015, the Veteran underwent a VA examination to assess the severity of his erectile dysfunction.  The examiner determined that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation (without medication), but that he did not experience retrograde ejaculation.  The Veteran was asked if he wanted to undergo a physical examination, but he declined.  Instead, the Veteran reported that his anatomy was "normal," with no penile, testicular, or epididymis deformity or abnormality.  The examiner stated that there were no other pertinent physical findings, complications, conditions, sign, or symptoms.

The evidence of record demonstrates the presence of erectile dysfunction.  The Veteran does not assert, and the evidence of record does not otherwise support finding, that his erectile dysfunction is manifested by deformity of the penis.  Absent deformity of the penis with loss of erectile power, a separate compensable rating for erectile dysfunction is not warranted for any distinct period throughout the pendency of this appeal.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7522.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence resents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. §§ 4.115(b), 4.119, Diagnostic Codes 7522, 7913, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of this disability.

The Veteran's service-connected diabetes mellitus, type II, requires treatment with insulin and restricted diet, but not regulation of his activities.  Further, the Veteran's erectile dysfunction is manifested by loss of power, but not penile deformity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, are congruent with the disability picture represented by a 20 percent disability rating.  Ratings in excess of 20 percent are provided for certain manifestations of diabetes mellitus, type II, with erectile dysfunction, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.115(b), 4.119, Diagnostic Codes 7522, 7913; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specifically nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, there is no reasonable doubt to be resolved, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

REMAND

As discussed above, the RO determined that the date of the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, was October 30, 2006.  In an October 2007 rating decision, service connection was granted for diabetes mellitus, type II, and an initial 20 percent rating was granted, ultimately effective October 30, 2006.  The Veteran perfected an appeal, seeking a higher initial rating; the merits of this claim were address by the Board herein.

During the pendency of this appeal, the Veteran raised the issue of entitlement to TDIU.  As such, entitlement to TDIU is for consideration throughout the appellate period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A reasonably raised TDIU claim is for consideration throughout the pendency of the appeal regardless of the fact that the Veteran separately submitted a formal claim of entitlement to TDIU.  The Veteran submitted a formal TDIU claim on November 17, 2008, and was adjudicated in a June 2009 rating decision.  Therein, the RO stated that the Veteran's TDIU claim was received on November 17, 2008.  The RO then granted the claim, assigning an effective date of January 2, 2008, the date the Veteran met the scheduler requirements.  

It is unclear from the June 2009 rating decision whether the RO adjudicated the issue of entitlement to TDIU prior to January 2, 2008, to include on an extraschedular basis.  This is especially true given that the RO did not decide that the actual date of the Veteran's service connection claim for diabetes mellitus, type II, was October 30, 2006, until December 2012.  As such, in the interest of fairness and due process, the Board finds that a remand is required in order for the RO to adjudicate the issue of entitlement to TDIU prior to January 2, 2008.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to TDIU prior to January 2, 2008 (to include on an extraschedular basis), must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


